               Case 1:20-cv-10000-RA Document 10 Filed 04/16/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 FRANKIE MONEGRO, on behalf of himself                             DATE FILED:
 and all others similarly situated,

                              Plaintiff,
                                                                     20-CV-10000 (RA)
                         v.                                               ORDER
 GLOBALROSE.COM, LLC,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on November 29, 2020. Dkt. 1. Plaintiff served process on Defendant

on January 14, 2021. Dkt. 6. Accordingly, Defendant’s answer was due no later than February 4,

2021. Id. On February 15, Defendant filed a motion for an extension of time to file an answer. Dkt. 7.

The Court granted the motion, directing Defendant to file its answer no later than March 15, 2021.

Dkt. 8. To date, Defendant has not done so. Accordingly, if Plaintiff intends to move for a default

judgment against Defendant, he shall do so no later than May 21, 2021 in accordance with the Court's

individual rules (https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%

20- %20Individual%20Rules%20of%20Practice%20in%20Civil% 20Cases.pdf).

SO ORDERED.

Dated:      April 16, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
